     6:19-cr-00009-RAW Document 38 Filed in ED/OK on 04/01/19 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                   Case No. CR-19-09-RAW

RANDALL DOLE MCGUIRE,

                       Defendant.


                 MOTION FOR ADDITIONAL ONE POINT REDUCTION
                     FOR ACCEPTANCE OF RESPONSIBILITY

       COMES NOW the plaintiff, the United States of America, by and through Brian J.

Kuester, United States Attorney, and Gregory Dean Burris, Assistant United States Attorney, and

moves this Honorable Court to grant an additional one level reduction in the advisory guideline

sentence range for timely acceptance of responsibility thereby permitting the government to avoid

preparing for trial and allowing the Court to allocate its resources efficiently pursuant to U.S.S.G.

' 3E1.1(b).

                                                      Respectfully submitted,

                                                      BRIAN J. KUESTER
                                                      United States Attorney

                                              s/      Gregory Dean Burris
                                                      GREGORY DEAN BURRIS, OBA # 16995
                                                      Assistant United States Attorney
                                                      Attorney for the Plaintiff
                                                      520 Denison Avenue
                                                      Muskogee, OK 74401
                                                      (918) 684-5100
                                                      Fax (918) 684-5150
                                                      Dean.Burris@usdoj.gov
     6:19-cr-00009-RAW Document 38 Filed in ED/OK on 04/01/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 1, 2019, I electronically transmitted the attached document to
the Clerk of Court using the ECF System for filing. Based on the records currently on file, the
Clerk of Court will transmit a Notice of Electronic Filing to the following ECF registrants:

       Robert S. Williams, Attorney for Defendant


                                              s/     Gregory Dean Burris
                                                     GREGORY DEAN BURRIS
                                                     Assistant United States Attorney
